                                                               THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9       WASHINGTON CATTLEMEN’S                                    CASE NO. C19-0569-JCC
         ASSOCIATION,
10
                                                                   ORDER
11                               Plaintiff,
               v.
12
         UNITED STATES ENVIRONMENTAL
13       PROTECTION AGENCY, et al.,
14                               Defendants.
15

16           This matter comes before the Court on Defendants’ unopposed1 motion to extend the stay
17   of these proceedings (Dkt. No. 97).
18           In this action, Plaintiff Washington Cattlemen’s Association brings claims against the
19   Environmental Protection Agency and the Army Corps of Engineers challenging three
20   successive rules defining “waters of the United States” in the Clean Water Act. (See generally
21   Dkt. No. 72.) On February 8, 2021, the Court issued an order staying this matter until May 1,
22   2021 based on President Biden’s January 20, 2021 Executive Order. (See generally Dkt. No. 47.)
23   Defendants now move to extend the stay until July 1, 2021 while their review of the rule remains
24   ongoing. (Dkt. No. 97 at 5.) Having thoroughly considered the motion and the relevant record,
25
     1
      Initially, Defendants indicated that Plaintiff opposed the motion while Defendant-Intervenors did not. (Dkt. No. 97
26
     at 2.) But Defendants subsequently indicated that Plaintiff no longer opposed the motion. (Dkt. No. 98.)


     ORDER
     C19-0569-JCC
     PAGE - 1
 1   and finding good cause, the Court GRANTS the motion (Dkt. No. 97) and ORDERS:

 2          1. This matter will remain STAYED until July 1, 2021.

 3          2. The parties must file a joint status report on or before July1 1, 2021, to update the

 4             Court on the status of the case.

 5          DATED this 24th day of May 2021.




                                                          A
 6

 7

 8
                                                          John C. Coughenour
 9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C19-0569-JCC
     PAGE - 2
